FILED
                              NOT FOR PUBLICATION                           SEP 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CONARD WHITMORE JOHNSON,                          No. 11-72752
a.k.a. Conrad Whitman Johnson,
                                                  Agency No. A099-005-061
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Conard Whitmore Johnson, a native and citizen of Jamaica, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal, asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo questions of law and for substantial evidence factual

findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny in

part and dismiss in part the petition for review.

      We reject the government’s contention that we lack jurisdiction over this

petition for review due to Johnson’s conviction because the agency did not rely on

his conviction in denying his claims for asylum, withholding of removal, and CAT

relief. See Bromfield v. Mukasey, 543 F.3d 1071, 1074-76 (9th Cir. 2008) (finding

jurisdiction over withholding of removal and CAT claims where agency denied

claims on merits, not on the basis of petitioner’s conviction).

      We lack jurisdiction to review Johnson’s adjustment of status claim, his

procedural due process contentions, and his contentions regarding his family’s

testimony and an alleged pattern or practice of persecution against members of the

Jamaica Labour Party, because he did not raise these issues to the BIA. See Barron

v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). We also decline to consider the

new evidence Johnson attaches to his opening brief because our review is limited

to the administrative record underlying the agency’s decision. See Fisher v. INS,

79 F.3d 955, 963 (9th Cir. 1996) (en banc).


                                           2                                 11-72752
      The IJ denied asylum as time-barred, a finding Johnson did not challenge

before the BIA. See Barron, 358 F.3d at 678. Further, the BIA found Johnson

waived his CAT claim, and he did not exhaust the arguments he now raises with

respect to CAT relief. See id. In addition, the BIA denied cancellation of removal

solely based on his conviction, a finding Johnson does not challenge. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996). Accordingly,

Johnson’s asylum, CAT, and cancellation of removal claims fail.

      With respect to withholding of removal, substantial evidence supports the

agency’s determination that the police mistreatment of Johnson in Jamaica did not

rise to the level of persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th

Cir. 2003) (record did not compel a finding of past persecution where petitioner

“never suffered any significant physical violence”); Hoxha v. Ashcroft, 319 F.3d
1179, 1182 (9th Cir. 2003) (unfulfilled threats constituted harassment rather than

persecution). Thus, Johnson’s contention that he is entitled to a presumption of

future persecution fails. See Molina-Estrada v. INS, 293 F.3d 1089, 1096 (9th Cir.

2002). In addition, substantial evidence supports the agency’s determination that

Johnson failed to show it is more likely than not he will be persecuted in Jamaica

on account of a protected ground. See Nagoulko, 333 F.3d at 1018 (petitioner’s

fear was “too speculative”); Molina-Morales v. INS, 237 F.3d 1048, 1051-52 (9th


                                          3                                   11-72752
Cir. 2001) (evidence suggested petitioner feared harm because of a personal

matter, not his political opinion). Moreover, Johnson’s contentions that the agency

relied on non-record evidence and rejected his claim for lack of corroboration are

belied by the record. Accordingly, Johnson’s withholding of removal claim fails.

      Finally, we deny Johnson’s request for oral argument. To the extent he

requests a stay of removal, which has been denied three time, we reject his request.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          4                                   11-72752